Case: 1:20-cv-02664 Document #: 11 Filed: 08/31/20 Page 1 of 2 PagelD #:43

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF [ILLINOIS
EASTERN DIVISION

RYAN S. HERR, HONORABLE JUDGE ANDREA
R. WOOD
Plaintiff,
VS. CASE NO. 20 CV 2664

)

)

)

)

)

)
COLUMBIA COLLEGE CHICAGO, RABIA KHAN )
HARVEY, ANDREA ENGLE, JOANNE GUNS, __)
JEFFREY GRAUL, AND ANDREW WHATLEY, __)
) MAGISTRATE JUDGE
) YOUNG B. KIM

Defendants.

PLAINTIFF’*S STATUS REPORT
Pursuant to this Honorable Court's Order entered on July 22, 2020, the Plaintiff, RYAN
S. HERR, would submit the following as the status report of his service efforts on the Defen-
dants, COLUMBIA COLLEGE CHICAGO, RABIA KHAN HARVEY, ANDREA ENGLE, JOANNE

GUNS, JEFFREY GRAUL, and ANDREW WHATLEY:

1. Columbia College Chicago - The Plaintiff's Attorney has been in contact with Attorney
Gwendolyn Morales of the Law Firm of Husch Blackwell, LLP in Chicago, Illinois, wha
has indicated that she was agreeable to waiving service of the Summons and Complaint
on the Defendant. A Waiver of the Service of Summons has been forwarded to Attorney
Morales for her execution, and the same will be filed with the Count immediately upon
receipt thereof.

2. Rabia Khan Harvey - Due to the continuing closure of the College due to the COVID-19
Pandemic, Ms. Harvey was served with the Summons and Complaint at her residence in
Country Club Hills, Illinois on August 21, 2020, and the Plaintiff is in the process of filing
the Proof of Service with the Court.

3. Andrea Engle - Due to the continuing closure of the College due to the COVID-19 Pan-
demic, it will be necessary to serve the Defendant at her residence which we believe is
located in St. Louis, Missouri. The Plaintiff has forwarded the Summons and Complaint
to the St. Louis City Sheriff's Department for service of the Summons and Complaint on
the Defendant and is awaiting the return of service.

-1-

 
Case: 1:20-cv-02664 Document #: 11 Filed: 08/31/20 Page 2 of 2 PagelD #:44

4, Joanne Guns - Due fo the continuing closure of the College due to the COVID-19 Pan-
demic, it will be necessary to serve the Defendant at her residence which we believe is
located in Mentor, Ohio. The Plaintiff has forwarded the Summons and Complaint to the
Lake County Sheriff's Department for service of the Summons and Complaint on the
Defendant and is awaiting the return of service.

5. Jeffrey Graul - Due to the continuing closure of the College due to the COVID-19 Pan-
demic, it wiil be necessary to serve the Defendant at his residence which we believe is
located in South Bend, Indiana. The Plaintiff has forwarded the Summons and Com-
plaint to the St. Joseph County Sheriff's Department for service of the Summons and
Complaint on the Defendant and is awaiting the return of service.

6. Andrew Whatley - Due to the continuing closure of the Callege due to the COVID-19
Pandemic, it will be necessary to serve the Defendant at his residence. The Plaintiff is
continuing in his efforts to ascertain the home address for the Defendant.

7. The Plaintiff anticipates having effectuated service upon the Defendants, ANDREA
ENGLE, JOANNE GUNS, and JEFFREY GRAUL, on or before September 8, 2020. It is
believed that the Plaintiff will be unable to serve the Defendant, ANDREW WHATLEY, by
that date. In the event any of the Defendants remain unserved, the Plaintiff will seek, by
appropriate Motion, an Alias Summons to issue as to such Defendants that remains
unserved.

Respectfully Submitted,
RYAN S. HERR, Plaintiff

BY_/S/CHRIS D. ROUSKEY
CHRIS D. ROUSKEY, His Attorney

CHRIS D. ROUSKEY

ROUSKEY AND BALDACCI

210 N. HAMMES AVENUE, SUITE 105
JOLIET, ILLINGIS 60435

PHONE: 815-741-2118

FAX: 815-741-0670

E-MAIL: ROUSKEYLAW@GMAIL.COM
IL REGISTRATION NO. 03123595

 
